On Motion for Behearing.
Mr. JUSTICE SMITH
delivered the opinion of the court.
The appellant in this case has filed a motion, supplemented by a printed argument, for a rehearing. We are satisfied with the correctness of the conclusions heretofore announced. However, it is stated in the printed argument that the former decision suggests certain questions, which should be answered in order to clear up any uncertainty as to the rights of the *61appellant and other railroad companies, in the matter of free transportation or reduced rates.
We are unable to answer some of the questions propounded because of the fact that they do not affect the public, but only the railway companies themselves, and we are not sufficiently advised as to the circumstances attendant upon the particular cases instanced. Other questions, however, involve matters of common and every-day knowledge as to the conditions surrounding the persons mentioned; and we have no hesitancy in holding that a railroad company may lawfully issue free transportation, or sell tickets at reduced rates, as the case may warrant, to the following classes of persons:
(1) Employees of the issuing road, and the members of their families.
(2) Doctors, nurses, and helpers being hurried to wrecks.
(3) Soldiers and sailors going to or coming from institutions for their keeping.
(4) Ministers of religion and persons engaged in charitable and religious work.
Members and employees of the Railroad Commission should be allowed to ride free only when traveling on official business. Section 4369, Revised Codes, so provides. The state and the railroad companies are alike interested in a speedy physical inspection of the subject matter of investigation by such officers. When on private business they should pay fare. (See section 4394, Revised Codes.)
No reason exists why children, and persons who by reason of physical defects, injuries, or deformities, or other misfortune, are unable to compete with mankind in general, should not be placed in classes by themselves and carried free or at reduced rates.
The motion for a rehearing is denied.
Mr. Chief Justice Brantly concurs.
Mr. Justice Holloway, having dissented from the original opinion, takes no part in this.